Title: To Thomas Jefferson from Jacob Crowninshield, 30 November 1805
From: Crowninshield, Jacob
To: Jefferson, Thomas


                  
                     Dear Sir 
                     
                     Washington 30th Novr 05
                     
                  
                  I beg your acceptance of a head of Egyptan wheat, in high preservation, which was produced the last Season at Portsmouth New Hampshire. It is said to be very prolific, & to produce whiter flour than our common wheat.
                  I am solicitous it should be distributed in the southern state & particularly in Virginia, & if none of it has already fallen into your hands I am sure you will give it a fair trial. should it answer my expectations it will be a valuable acquisition to the U States.
                  I am most respectfully & with the highest esteem your ob’t servt
                  
                     Jacob Crowninshield 
                     
                  
               